DETAILED ACTION
This is in response to application filed on June 22, 2021, said application claims the benefit of U.S. Provisional Patent Application No. 63/046,218, filed Jun. 30, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and presented for examination, of which claims 1, 11 and 15 are in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smet et al. (US PGPub. No. 2018/0300185; Pub. Date: Oct. 18, 2018) (hereinafter Smet).

In reference to independent claim 1:
Smet teaches a method comprising: generating, by one or more computing devices, a framework related to creating a camera user interface that is displayed via a client application, the camera user interface including a plurality of interface elements to generate user content that includes at least one of image content or video content; receiving, by at least one computing device of the one or more computing devices, camera user interface information corresponding to the framework and content communication information from an additional computing device of a developer of a third- party application, the camera user interface information indicating at least one user interface element of the plurality of user interface elements and the content communication information indicating a user interface of the third-party application to display the user content (i.e. ....a third party may create or author a script that encodes the functionality to be added to the application. The script may then be provided to and executed by the application, where execution of the script causes the functionality to be added to the application...the added functionality may be in the form of one or more effects that are output by the application...the application to which the one or more effects are added (i.e., the target application) by the third party may be a camera application that is configured to output audio-visual information (e.g., images, video information, audio information, or the like) captured by one or more audio-video capture devices (e.g., a camera, a microphone, or the like) on a user device. In such an example, a script authored by a third party may be made available to the camera application. When executed by the camera application, the one or more effects corresponding to the script may be output through the camera application, such as via a user interface of the camera application....the one or more effects may include audio-visual effects, such as, without limitation: audio sounds (e.g., happy birthday music, balloons popping, crowd cheering, etc.) and visual effects (e.g., streamers, floating balloons, a birthday cap superimposed on to a person's head, etc.)....the script may cause the one or more effects corresponding to the script to be output through the camera application, such as via a user interface of the camera application...the one or more effects may be mixed with the media content (e.g., an image, a video, or an audiovisual stream)...Then the one or more effects and the media content may be together output by the camera application......an application programming interface (API) provided by a provider of the target application 540. The API can enable third party applications to perform various tasks such as: provide third party application data to the target application 540, provide scripts authored by a provider of the third party application 550 to the target application 540, initiate execution of the scripts, etc... the processing may be performed by the target application in conjunction with a server...... - Paragraphs 2-5, 9, 46, 81, 91-92); determining, by at least one computing device of the one or more computing devices, a third-party camera user interface profile that corresponds to the third-party application, the third-party camera user interface profile indicating a layout of the camera user interface that indicates respective locations of the plurality of user interface elements; sending, by at least one computing device of the one or more computing devices, information corresponding to the third-party camera user interface profile to the client device (i.e. ....based on the information identifying the third party application included in the message, the target application may determine the script to use.  Alternatively, the processing may be performed by the target application in conjunction with a server. For example, as part of 730, the target application executing on a user device may send information contained in the communication, or a portion thereof, to a server, such as to target application server 580 depicted in FIG. 5. The server may then perform processing to identify a particular script based on the received communication and then send the identified script to the user device where the target application is executing..... - Paragraphs 91-92); determining, by at least one computing device of the one or more computing devices, that the user content is to be returned to the third-party application; and causing, by at least one computing device of the one or more computing devices, the user content to be provided to the third-party application in accordance with the content communication information (i.e. ....the pictures, videos, or a preview of either can be sent to the third party application...and the third party application may display the pictures, videos, or the preview of either that was sent to the third party application...the processing may be performed by the target application in conjunction with a server... - Paragraphs 61, 91-92).

In reference to claim 2:
Smet teaches the method of claim 1, further comprising: storing, by at least one computing device of the one or more computing devices, the camera user interface information and the content communication information in one or more databases in association with an identifier of the third-party application; and generating by at least one computing device of the one or more computing devices, the third-party camera user interface profile based on the camera user interface information and the content communication information (i.e. ... the message received by the camera application may include information that is used by the camera application to identify a particular script... the script itself or information identifying the script (e.g., file name) may be included in the information.... The third party data may be stored by on the user device or may be stored on some storage location remote from the user device....The communication may include information that enables the target application to identify a script to be executed... the processing may be performed by the target application in conjunction with a server... - Paragraphs 48, 84-85, 89-92).

In reference to claim 3:
Smet teaches the method of claim 2, wherein the third-party camera user interface profile includes third-party camera user interface data that includes at least one of text content, image content, or video content to be displayed in the camera user interface, and the third- party camera user interface data corresponding to the third-party application (i.e. ...the one or more effects corresponding to the script may be output through the camera application, such as via a user interface of the camera application....the one or more effects may include audio-visual effects, such as, without limitation: audio sounds (e.g., happy birthday music, balloons popping, crowd cheering, etc.) and visual effects (e.g., streamers, floating balloons, a birthday cap superimposed on to a person's head, etc.)....the script may cause the one or more effects corresponding to the script to be output through the camera application, such as via a user interface of the camera application.... - Paragraphs 5, 9. 46).

In reference to claim 4:
Smet teaches the method of claim 2, further comprising: receiving, by at least one computing device of the one or more computing devices, an indication of a request from the client device to access the client application from the third- party application; determining, by at least one computing device of the one or more computing devices, that the identifier of the third-party application is included in the indication of the request to access the client application from the third-party application; and querying, by at least one computing device of the one or more computing devices, one or more databases based on the identifier to retrieve the information corresponding to the third-party camera user interface profile from the one or more databases (i.e. ... The third party application may provide a user interface (e.g., a graphical user interface (GUI)) that enables a user to select a special share button provided by the third party application. The selection of the special share button may cause a message to be communicated from the third party application to a target application (e.g., a camera application). The camera application may then, based on the received message, determine a script that is associated with the third party application.... ...the processing may be performed by the target application in conjunction with a server....  - Paragraphs 6, 91-92).

In reference to claim 5:
Smet teaches the method of claim 2, further comprising: receiving, by at least one computing device of the one or more computing devices, a content return request from the client application, the content return request indicating the identifier of the third-party application; and retrieving, by at least one computing device of the one or more computing devices, the content communication information from one or more databases based on the identifier of the third-party application (i.e. ...the third party application may provide a user selectable option that enables the user to close the target application and revert back to the third party application....the pictures, videos, or a preview of either can be sent to the third party application. At 170, in response to the user selecting the exit option...the processing may be performed by the target application in conjunction with a server.... - Paragraphs 61, 89-92).

In reference to claim 6:
Smet teaches the method of claim 5, wherein the content return request includes the user content; and the method further comprises: sending, by at least one computing device of the one or more computing devices, the user content and the content communication information to a server system related to the third-party application (i.e. ...the third party application may provide a user selectable option that enables the user to close the target application and revert back to the third party application....the pictures, videos, or a preview of either can be sent to the third party application. At 170, in response to the user selecting the exit option... a third party server...the processing may be performed by the target application in conjunction with a server.... - Paragraphs 61, 80, 89-92).

In reference to claim 7:
Smet teaches the method of claim 5, wherein an additional user interface of the client application includes the user content and a user interface element that is selectable to generate the content return request (i.e. ...the third party application may provide a user selectable option that enables the user to close the target application and revert back to the third party application....the pictures, videos, or a preview of either can be sent to the third party application. At 170, in response to the user selecting the exit option... - Paragraphs 61, 89-92).

In reference to claim 8:
Smet teaches the method of claim 1, further comprising: receiving, by at least one computing device of the one or more computing devices, a message that includes the user content; determining, by at least one computing device of the one or more computing devices, one or more recipients of the message; and making, by at least one computing device of the one or more computing devices, the user content available to the one or more recipients of the message (i.e. ... user can then interact with the camera application to perform one or more actions with respect to the media content mixed with the media effect, such as...share...allow a user to select one or more users to share the media content with... - Paragraphs 8, 1111)

In reference to claim 9:
Smet teaches the method of claim 1, further comprising: receiving, by at least one computing device of the one or more computing devices, an indication to apply an augmented reality content item to at least one of the image content or the video content included in the user content; and modifying, by at least one computing device of the one or more computing devices, the user content based on applying the augmented reality content item to one or more objects included in at least one of the image content or the video content of the user content (i.e. ... the one or more effects may include audio-visual effects such as, without limitations: audio sounds (e.g., happy birthday music, balloons popping, crowd cheering, etc.) and visual effects (e.g., streamers, floating balloons, a birthday cap superimposed on to a person's head, etc.)....  - Paragraphs 52, 89-92).

In reference to claim 10:
Smet teaches the method of claim 9, wherein the augmented reality content item is created by the developer of the third-party application (i.e. ... a third party may create or author a script that encodes the functionality to be added to the application.... the added functionality may be in the form of one or more effects... - Paragraphs 2-3).

In reference to independent claim 11:
A system comprising: one or more hardware processors; and one or more non-transitory computer-readable storage media including computer-readable instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: generating a framework related to creating a camera user interface that is displayed via a client application, the camera user interface including a plurality of interface elements to generate user content that includes at least one of image content or video content; receiving camera user interface information and content communication information from an additional computing device of a developer of a third-party application, the camera user interface information indicating at least one user interface element of the plurality of user interface elements and the content communication information indicating a user interface of the third-party application to display the user content; determining a third-party camera user interface profile that corresponds to the third-party application, the third-party camera user interface profile indicating a layout of the camera user interface that indicates respective locations of the plurality of user interface elements; sending information corresponding to the third-party camera user interface profile to the client device; determining that the user content is to be returned to the third-party application; and causing the user content to be provided to the third-party application in accordance with the content communication information.
- Claim 11 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.  Smet teaches processor(s) and storage media in paragraphs 119-120.

In reference to claim 12:
Smet teaches the system of claim 11, wherein the framework includes at least one of a software developer kit, computer-readable instructions, one or more application programming interfaces, or one or more rules for modification of the camera user interface (i.e. ... an application programming interface (API)... - Paragraph 81).

In reference to claim 13:
Smet teaches the system of claim 11, wherein the one or more non-transitory computer- readable storage media include additional computer-readable instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform additional operations comprising: generating user interface data corresponding to one or more user interfaces that capture at least one of first input indicating at least one of the plurality of user interface elements or second input indicating the layout; and sending the user interface data to the additional computing device of the developer (i.e. ...the third party application may provide a user selectable option that enables the user to close the target application and revert back to the third party application....the pictures, videos, or a preview of either can be sent to the third party application. At 170, in response to the user selecting the exit option..... - Paragraph 61).

In reference to claim 14:
Smet teaches the system of claim 11, wherein the one or more non-transitory computer- readable storage media include additional computer-readable instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform additional operations comprising: generating user interface data corresponding to one or more user interfaces corresponding to the framework that capture input indicating the content return information; determining that the user content is to be returned to the third-party application; and sending the user content to a server system related to the third-party application using one or more application programming interface calls provided by the developer of the third-party application (i.e. ...the third party application may provide a user selectable option that enables the user to close the target application and revert back to the third party application....the pictures, videos, or a preview of either can be sent to the third party application. At 170, in response to the user selecting the exit option... The API can enable third party applications to perform various tasks... a third party server...the processing may be performed by the target application in conjunction with a server.... - Paragraphs 61, 80-81, 89-92).

In reference to independent claim 15:
Smet teaches a method comprising: generating, by one or more computing devices, a user interface of a third-party application that includes a first user interface element that is selectable to initiate execution of an instance of a client application; receiving, by at least one computing device of the one or more computing devices, input indicating selection of the user interface element; generating, by at least one computing device of the one or more computing devices, a camera user interface of the client application in response to the input and based on third-party camera user interface data, the third-party camera user interface data indicating a plurality of features of the camera user interface; generating, by at least one computing device of the one or more computing devices, user content via the camera user interface, the user content including at least one of image content or video content captured using a camera of a client device executing the instance of the client application (i.e. ....a third party may create or author a script that encodes the functionality to be added to the application. The script may then be provided to and executed by the application, where execution of the script causes the functionality to be added to the application...the added functionality may be in the form of one or more effects that are output by the application...the application to which the one or more effects are added (i.e., the target application) by the third party may be a camera application that is configured to output audio-visual information (e.g., images, video information, audio information, or the like) captured by one or more audio-video capture devices (e.g., a camera, a microphone, or the like) on a user device. In such an example, a script authored by a third party may be made available to the camera application. When executed by the camera application, the one or more effects corresponding to the script may be output through the camera application, such as via a user interface of the camera application.....a third party application may be executing on a user's device, such as the user's mobile device. The third party application may provide a user interface (e.g., a graphical user interface (GUI)) that enables a user to select a special share button provided by the third party application. The selection of the special share button may cause a message to be communicated from the third party application to a target application (e.g., a camera application). The camera application may then, based on the received message, determine a script that is associated with the third party application. The script may be authored by the same third party as the third party application or by some other third party.....the one or more effects may include audio-visual effects, such as, without limitation: audio sounds (e.g., happy birthday music, balloons popping, crowd cheering, etc.) and visual effects (e.g., streamers, floating balloons, a birthday cap superimposed on to a person's head, etc.)....the script may cause the one or more effects corresponding to the script to be output through the camera application, such as via a user interface of the camera application...the processing may be performed by the target application in conjunction with a server...... - Paragraphs 2-6, 9, 46, 89-92); and generating, by at least one computing device of the one or more computing devices, an additional user interface of the client application that includes the user content and a second user interface element that is selectable to initiate execution of an instance of the third-party application and to provide the user content to the third-party application (i.e. ...The camera application may also provide an exit button, which when selected by the user, causes the camera application to close and the user interface of the third party application to be redisplayed on the user's device.....The target application may be closed and the third party application may display the pictures, videos, or the preview of either that was sent to the third party application...the processing may be performed by the target application in conjunction with a server...... - Paragraphs 8, 61, 89-92).

In reference to claim 16:
Smet teaches the method of claim 15, wherein: the camera user interface of the client application includes a third user interface element that is selectable to create the user content based on at least one of the image content or the video content included in a field of view of the camera; and the additional user interface of the client application includes one or more fourth user interface elements that are selectable to apply one or more creative tools to the user content., (i.e. ... the one or more effects are added (i.e., the target application) by the third party may be a camera application that is configured to output audio-visual information (e.g., images, video information, audio information, or the like) captured by one or more audio-video capture devices (e.g., a camera, a microphone, or the like).... the one or more effects may be mixed with the media content (e.g., an image, a video, an audiovisual stream, or the like) being captured and output by the camera application... the one or more effects may include audio-visual effects, such as, without limitation: audio sounds (e.g., happy birthday music, balloons popping, crowd cheering, etc.) and visual effects (e.g., streamers, floating balloons, a birthday cap superimposed on to a person's head, etc.).....  Paragraphs 4-5, 9)

In reference to claim 17:
Smet teaches the method of claim 16, further comprising: applying, by at least one computing device of the one or more computing devices, at least one creative tool of the one or more creative tools to the user content to produce modified user content; and sending, by at least one computing device of the one or more computing devices, a request to provide the modified user content to the third-party application in response to selection of the second user interface element (i.e. ... the one or more effects may include audio-visual effects, such as, without limitation: audio sounds (e.g., happy birthday music, balloons popping, crowd cheering, etc.) and visual effects (e.g., streamers, floating balloons, a birthday cap superimposed on to a person's head, etc.)....the script may cause the one or more effects corresponding to the script to be output through the camera application, such as via a user interface of the camera application....the third party application may provide a user selectable option that enables the user to close the target application and revert back to the third party application....the pictures, videos, or a preview of either can be sent to the third party application. At 170, in response to the user selecting the exit option...the processing may be performed by the target application in conjunction with a server.... - Paragraphs 9, 61, 89-92).

In reference to claim 18:
Smet teaches the method of claim 15, further comprising: determining, by at least one computing device of the one or more computing devices, an augmented reality content item to apply to at least one of the image content or the video content captured by the camera of the client device; modifying, by at least one computing device of the one or more computing devices, an appearance of one or more objects included in at least one of the image content or the video content by applying the augmented reality content item to the one or more objects to produce modified user content; and sending, by at least one computing device of the one or more computing devices, a request to provide the modified user content to the third-party application in response to selection of the second user interface element (i.e. ... the one or more effects may include audio-visual effects, such as, without limitation: audio sounds (e.g., happy birthday music, balloons popping, crowd cheering, etc.) and visual effects (e.g., streamers, floating balloons, a birthday cap superimposed on to a person's head, etc.)....the script may cause the one or more effects corresponding to the script to be output through the camera application, such as via a user interface of the camera application....the third party application may provide a user selectable option that enables the user to close the target application and revert back to the third party application....the pictures, videos, or a preview of either can be sent to the third party application. At 170, in response to the user selecting the exit option...the processing may be performed by the target application in conjunction with a server.... - Paragraphs 9, 61, 89-92).

In reference to claim 19:
Smet teaches the method of claim 15, further comprising: receiving, by at least one computing device of the one or more computing devices, the third-party camera user interface data from a server system corresponding to the client application; and wherein the third-party camera user interface data indicates at least one of a layout of a plurality of user interface elements within the camera user interface or information corresponding to the third-party application to display within the camera user interface (i.e. ....a third party may create or author a script that encodes the functionality to be added to the application. The script may then be provided to and executed by the application, where execution of the script causes the functionality to be added to the application...the added functionality may be in the form of one or more effects that are output by the application...the application to which the one or more effects are added (i.e., the target application) by the third party may be a camera application...a third party server...the processing may be performed by the target application in conjunction with a server...... - Paragraphs 2-5, 81, 91-92)

In reference to claim 20:
Smet teaches the method of claim 15, further comprising: receiving, by at least one computing device of the one or more computing devices, the user content and a uniform resource indicator; determining, by at least one computing device of the one or more computing devices, that the uniform resource indicator corresponds to an additional user interface of the third-party application; and launching, by at least one computing device of the one or more computing devices, an instance of the third-party application such that the user content is displayed in the user interface of the third-party application (i.e. ... the script may include references or pointers to the data, and the target application may use these references to access the data. For example, in one embodiment, the script may include a uniform resource identifier (URI) such as a URL that points to a location where the data to be included in the effects is stored....  - Paragraph 95).

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and an interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174